Title: To James Madison from Richard Rush, 8 April 1812
From: Rush, Richard
To: Madison, James


Sir.Washington April 8th. 1812.
In an accidental conversation I had with Mr Gallatin in the course of the last week upon the subject of men in Pennsylvania fitted for the higher posts of the army, the name of General Thomas Craig, of Northampton county, was mentioned. Without any personal acquaintance, I could only speak of him through his long reputation as a soldier and patriot. His advanced age was adverted to, as well as some infirmities of temper which it was thought had appeared in him during his revolutionary career. My own knowledge of him was derived chiefly through the medium of a gentleman in Philadelphia with whom I am in habits of correspondence, Mr C. J. Ingersoll, who has, in some of his late letters to me, dwelt upon his talents, his past services, and, in his view, present fitness for military command. I yesterday received from him the enclosed letter. On reading it to Mr Gallatin, it was his own suggestion that I should submit it to you, a circumstance I would advert to as palliative of the freedom of doing so. The memorial to which it alludes contains a minute filling up of the mere outline of the letter, traces the early life of General Craig, his military turn from a youth, the honorable share he bore in most of the battles of the revolution—from beginning to end, from Quebec to Savannah—his military studies, prevailing over almost every thing else, ever since the war; and, besides his merits as a soldier, it offers an analysis of his character under views of an intellectual, a moral, and a personal kind derived from the close observation of a fortnight spent under his roof less than two years ago—the whole fertile of commendation and alleged to be not less faithful in all its particulars. But as it is long, and moreover mixed up with matters not immediately connected with the main subject, I forbear to trouble you with it, contenting myself with the more general sketch contained in the letter.
I have to apologize, Sir, most respectfully, for intruding it upon your eye, written, as it so evidently is, under no expectation that it would be thus used, and with the carelessness and familiarity of the most intimate and friendly correspondence. Nothing but the occasion, which holds out motives of a publick nature, could reconcile me to the liberty it might, otherwise, imply. When it may have comported with your convenience to look it over, it would reach me, under an envelope, at the treasury. I have the honor to be, with the highest respect, your obt. Servt.
Richard Rush.
